DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: three vent holes controllable to be opened are formed in the gas collection box, and are respectively a first vent hole allowing the part of air to enter the first gas collection cavity of the gas separator, a second vent hole allowing the remaining gas to enter the controlled-atmosphere freshness preservation space, and a third vent hole allowing the oxygen-rich gas to flow out of the second gas collection cavity.
Although the closest prior art of record, Kanesaka, teaches a storage device, comprising: a box body, wherein the box body has at least one controlled-atmosphere freshness preservation space; a gas separator, wherein the gas separator has a controlled-atmosphere membrane, and is configured to: suck in a part of air outside the gas separator, and separate more oxygen than nitrogen from the part of air by means of the controlled-atmosphere membrane to form oxygen-rich gas, so that the remaining gas except the oxygen-rich gas in the part of air that enters the gas separator is fed into the controlled-atmosphere freshness preservation space;, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide three vent holes controllable to be opened are formed in the gas collection box, and are respectively a first vent hole allowing the part of air to enter the first gas collection cavity of the gas separator, a second vent hole allowing the remaining gas to enter the controlled-atmosphere freshness preservation space, and a third vent hole allowing the oxygen-rich gas to flow out of the second gas collection cavity, in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763